Citation Nr: 0204957	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed heart 
disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a skull fracture.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to March 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the RO.  

In July 1998, the Board denied the issues on appeal, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  

In a March 2001 Order, the Court granted the Appellee's 
Motion for Remand and to Stay Proceedings, vacating the 
Board's decision and remanding for additional proceedings.  



REMAND

As noted in the Motion for Remand and the Court's Order, the 
Board found that the veteran's claims were not well grounded.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Inasmuch as the veteran's claim was deemed to be not well 
grounded, the case has not been fully developed.  

Thus, at the request of the veteran's representative, the 
case must be remanded to fulfill VA's duties to assist and 
notify the veteran.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed heart 
disorder and residuals of the skull 
fracture since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
The veteran also should be instructed to 
submit competent evidence to support his 
assertions that he has current disability 
due to disease or injury which was 
incurred in or aggravated by service.  

2.  Then, the veteran should be afforded 
VA examinations to determine the nature 
and likely etiology of the claimed heart 
disorder and the residuals of the skull 
fracture.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the 
examiners prior to the requested study.  
Based on a review of the case, the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has a current heart 
disability due to disease or injury which 
was incurred in or aggravated by service.  
The examiners should also provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has any disability related to residuals 
of his preservice skull fracture that 
were the result of an in-service 
aggravation.  Complete rationale for the 
opinions expressed should be provided.  

3.  Regarding all of the veteran's 
claims, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims.  If any of the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

 This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




